           Case 1:19-cr-00862-VEC Document 307 Filed 02/23/21 Page      USDC1SDNY
                                                                               of 3
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 2/23/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 19-CR-862 (VEC)
                 -against-                                    :
                                                              :     ORDER
 ANGEL LOPEZ,                                                 :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

         WHEREAS the sentencing of Mr. Lopez is currently scheduled for Tuesday, March 16,

2021, at 11:00 A.M.;

         IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar, the sentencing

is adjourned to Tuesday, March 16, 2021, at 3:00 P.M.

         IT IS FURTHER ORDERED that the sentencing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

         IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those
        Case 1:19-cr-00862-VEC Document 307 Filed 02/23/21 Page 2 of 3




accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.
                                                      _________________________________
Date: February 23, 2021                                     VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                             2 of 3
         Case 1:19-cr-00862-VEC Document 307 Filed 02/23/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
